Case 1:19-cv-00454-DKW-RT Document 11-11 Filed 10/31/19 Page 1 of 3   PageID #:
                                    784




                 Exhibit I
 Case 1:19-cv-00454-DKW-RT Document 11-11 Filed 10/31/19 Page 2 of 3 PageID #:
                                      785
           Case 4:03-cv-00363-DCB Document 166 Filed 12/02/05 Page 1 of 2



 1

 2
 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF ARIZONA
 8                                                   )
     Julius and Florence Bray,
 9

10
                         Plaintiffs,                 l   JUDGMENT IN CIVIL CASE
11
12
     V.

     Monaco Coach Corporation and Power Gear,        l   CV-03-363-TUC-DCB
13
14
                         Defendants.
                                                     l
                                                     )
           Jury Verdict. This action came before the Court for a trial by jury. The issues
15
           have been tried and the jury has rendered its verdict.
16

17
                  IT IS ORDERED AND ADJUDGED that the Jury found in favor of
18
           Plaintiffs and against Defendants on all claims.
19
                  IT IS FURTHER ORDERED AND ADJUDGED that Defendants are
20
           to accept Plaintiffs' revocation and refund $229,677.00 to Plaintiffs representing
21
           the total sale price of the motor home.
22
                  IT IS FURTHER ORDERED AND ADJUDGED that Defendant
23
           Monaco Coach Corporation is to pay Plaintiffs $24,600.00 and that Defendant
24
           Power Gear is to pay Plaintiffs $12,300.00 for aggravation and/or
25         .         .
           mconvemence.
26
                  IT IS FURTHER ORDERED that, pursuant to Rule 58(a)(2)(B)(i)
27

28




                                                                                    EXHIBIT "I"
 Case 1:19-cv-00454-DKW-RT Document 11-11 Filed 10/31/19 Page 3 of 3            PageID #:
                                     786
          Case 4:03-cv-00363-DCB Document 166 Filed 12/02/05 Page 2 of 2



 1       of the Federal Rules of Civil Procedure, this form of judgment is approved.

 2             DATED this 28 1h day of November, 2005.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13       November 30, 2005                                   Richard H. Weare
         Date                                                Clerk
14

15

16                                           s/Cathy Schwader
                                           (By) Cathy Schwader, Deputy Clerk
17

18

19

20

21

22
23

24

25
26
27

28
                                               2
